DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions
 As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1 – 12, drawn to a single-serve cartridge for use with a beverage preparation apparatus.
Group II, claims 13 – 17, drawn to a beverage preparation apparatus.
Group III, claim 18, drawn to a method of detecting whether or not a single-serve cartridge has been used previously.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The technical feature linking the three inventions is a cartridge containing a beverage preparation ingredient wherein at least one of said inner and/or outer surfaces comprises a patch of material at a patch location said patch being adapted to partially of fully dissolve which cartridge does not provide a contribution over the prior art as evidenced by Trombetta US 2014/0287099.  Trombetta discloses a cartridge (10) for use with a beverage preparation apparatus (paragraph [0001]), the cartridge (10) containing a beverage preparation ingredient (16) to be dissolved and/or infused and/or extracted by action of a fluid that in use is circulated through the ingredient (16) by the beverage preparation apparatus (paragraph [0007]), the cartridge (10) comprising inner and outer surfaces (figs 1 – 4) wherein at least one of said inner and/or outer surfaces comprises a patch of material (40) (paragraph [0041], fig. 2b, 4), said patch (40) being adapted to at least partially dissolve or be removed by said fluid (paragraph [0045] "Substance 40a may alternatively comprise a temperature sensitive ink or a dissolvable dye ... that changes color or dissolves during use of capsule 10") to cause a detectable change which indicates that the fluid has made contact with the patch of material (paragraph [0045]), wherein the detectable change includes a change in the structure, colour and/or material properties of the patch, which can be detected by suitable sensors (the change of colour of a temperature sensitive ink as well as the dissolution
of a dissolvable dye are well known as being detectable by a suitable sensor).  Therefore, the technical feature is not a special technical feature and the claims are restrictable under 371 practice. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please call the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        13 August 2021




/VIREN A THAKUR/Primary Examiner, Art Unit 1792